Citation Nr: 1102265	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-03 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
rhinitis/sinusitis.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk




INTRODUCTION

The Veteran served on active duty from February 1978 to August 
1992.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2007 rating decision in which the RO, inter alia, denied 
the Veteran's claim for a rating in excess of 10 percent for 
rhinitis/sinusitis.  In May 2007, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
December 2008, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in January 
2009.

In an October 2009 rating decision, the RO denied service 
connection for sleep apnea.  The Veteran filed an NOD with the 
October 2009 rating decision in November 2009.  

As a final preliminary matter, the Board notes that, in his May 
2007 NOD, September and November 2007 letters to the RO, and 
March 2010 letter to the Board, the Veteran raised the issues of 
claims for service connection for a breathing/throat disability 
and broken/removed nose cartilage, and claims for temporary total 
evaluations for his 2 nasal surgeries.  It does not appear that 
the claims for service connection for a breathing/throat 
disability and broken/removed nose cartilage, or the claims for 
temporary total evaluations for the Veteran's surgeries have yet 
been addressed by the RO.  As such, these matters are not 
properly before the Board, and are thus referred to the RO for 
appropriate action.  

The Board's decision addressing the claim for an increased rating 
for rhinitis/sinusitis is set forth below.  The claim for service 
connection for sleep apnea-for which the Veteran has completed 
the first of two actions required to place this matter in 
appellate status-is addressed in the remand following the order; 
that matter is being remanded to the RO, via the AMC.  VA will 
notify the appellant when further action, on his part, is 
required.




FINDINGS OF FACT

1.  All notification and development needed to fairly adjudicate 
the claim herein decided have been accomplished.

2.  The Veteran's service-connected rhinitis/sinusitis is 
manifested by three non-incapacitating episodes per year of 
sinusitis characterized by headaches, tenderness, breathing 
problems, and crusting.

2.  The Veteran's deviated septum is characterized by 45 percent 
obstruction in the right nostril and 55 percent obstruction in 
the left nostril.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
rhinitis/sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5130A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.97 Diagnostic Code 6513 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a separate 10 percent, but no higher, rating for 
deviated nasal septum are met, from May 1, 2006.  38 U.S.C.A. §§ 
1155, 5103, 5130A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7, 4.97 Diagnostic Code 6502 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a July 2006 pre-rating letter provided notice to 
the appellant regarding what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also specifically informed 
the Veteran to submit any evidence in his possession pertinent to 
the claim for an increased rating (consistent with Pelegrini and 
the version of 38 C.F.R. § 3.159 then in effect).  The December 
2008 SOC and a November 2008 post-rating letter set forth the 
criteria for higher ratings for rhinitis/sinusitis.  In addition, 
the letters provided the Veteran with information pertaining to 
VA's assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.

After issuance of above-described notice, and opportunity for the 
Veteran to respond, the October 2009 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board notes that the Veteran was first provided with the 
rating criteria pursuant to Diagnostic Code 6513 in the October 
2009 SSOC and that there was no readjudication of the claim after 
issuance of the SSOC.  However, in this instance, the lack of 
readjudication is not shown to prejudice the Veteran.  The 
Veteran was afforded a full opportunity to participate in the 
claim.  The Veteran submitted several statements detailing all of 
his sinusitis symptoms.  Additionally, the Veteran gave a 
detailed account of his symptomatology to the August 2009 VA 
contract examiner and the examination report specifically opined 
on the rating criteria considered by Diagnostic Code 6513.  See 
38 C.F.R. § 4.97, Diagnostic Code 6513.  As such, the Board finds 
that the Veteran is not shown to be prejudiced.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) (holding that notice 
deficiencies are not prejudicial if they did not render the 
claimant without a meaningful opportunity to participate 
effectively in the processing of his or her claim).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of VA treatment and 
outpatient clinic records, and the report of an August 2009 VA 
contract examination.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim herein decided.  
Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the Veteran or to have any 
effect on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis
 
Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods.   

The Boards notes that the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any change 
in diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Historically, by rating action of June 1993, the RO, in Los 
Angeles, California, granted service connection for 
rhinitis/sinusitis, and assigned an initial 10 percent rating 
under the provisions of 38 C.F.R. § 4.97, Diagnostic Codes 6599-
6502, effective August 15, 1992.  The hyphenated Diagnostic Codes 
indicate that the Veteran has an unlisted disability rated on the 
basis of deviated nasal septum.  See 38 C.F.R. § 4.20 (2010).  In 
May 2006, the Veteran filed this claim for an increased rating 
with the RO in Reno, Nevada.  In the May 2007 rating decision, 
the Atlanta, Georgia RO continued the 10 percent disability 
rating.

Diagnostic Code 6502 provides only for a 10 percent rating for 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.

Under Diagnostic Code 6513 a 10 percent rating is warranted for 1 
or 2 incapacitating episodes of sinusitis per year requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 
non-incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating requires 3 or more incapacitating episodes of 
sinusitis per year requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or more than 6 non-incapacitating episodes 
of sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or for 
near-constant sinusitis characterized by headaches, pain, and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A Note to the General Rating 
Formula under 38 C.F.R. § 4.97 ) provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

Considering the pertinent evidence in light of the above, the 
Board finds a rating in excess of 10 percent for 
rhinitis/sinusitis, at any time, is not warranted; however, a 
separate 10 percent rating for deviated nasal septum, from May 1, 
2006, is warranted.

VA treatment and outpatient clinic records reflect that the 
Veteran has been receiving ongoing treatment for his 
rhinitis/sinusitis and for a deviated nasal septum.  The records 
reflect that the Veteran underwent 2 surgical procedures.  In 
December 2006, the VA physician performing the Veteran's nasal 
surgery noted that the Veteran had a deviated septum, nasal 
obstruction, and large inferior turbinates.  The surgical 
procedure was septoplasty, outfracture inferior turbinates.  The 
Veteran's diagnosis-nasal obstruction, deviated septum, large 
inferior turbinates-did not change after the operation.  In July 
2009 the Veteran underwent a tonsillectomy and 
uvulopalatopharyngoplasty; however, the record seems to indicate 
that these procedures were related to the Veteran's sleep apnea, 
a disability that is not service connected.

In August 2009, the Veteran was afforded a VA contract 
examination, at which time he reported being previously diagnosed 
with a breathing problem associated with his rhinitis/sinusitis 
and deviated nasal septum.  He stated that the condition has 
existed for 20 years.  The Veteran described his sinus problems 
as constant.  He reported experiencing 3 non-incapacitating sinus 
episodes per year, with headaches.  The Veteran also reported 
interference with breathing through the nose and crusting.  There 
was no antibiotic treatment lasting 4 to 6 weeks for the 
Veteran's sinus problems, purulent discharge from the nose, 
hoarseness of the voice, or pain.  Examination of the nose 
revealed 45 percent obstruction of the right nostril and 55 
percent obstruction of the left nostril.  The examiner noted a 
deviated septum on the right, loss of part of the nose on both 
sides, nasal bones or cartilage missing, and sinusitis with 
tenderness present in the maxillary sinuses.  There was no loss 
of part of the ala, scar, obvious disfigurement, nasal polyps, 
rhinitis, or purulent discharge.  Sinus x-ray was within normal 
limits with no mucoperiosteal thickening.  The diagnosis was 
rhinitis/sinusitis.  The examiner stated that there was no 
finding of bacterial rhinitis and the condition was currently in 
remission.  

As noted above, the Veteran is service-connected for 
rhinitis/sinusitis, which has previously been rated under 
Diagnostic Code 6502 for a deviated nasal septum.  Given the 
August 2009 VA contract examiner's finding of sinusitis and 
tenderness in the maxillary sinuses and the Veteran's report of 3 
non-incapacitating episodes of sinusitis per year, the Board 
finds that a rating for the Veteran's rhinitis/sinusitis under 
Diagnostic Code 6513, for sinusitis, maxillary, chronic, is 
warranted.  In the October 2009 SSOC, the RO discussed the 
criteria for a disability rating under Diagnostic Code 6513 and 
considered rating the Veteran's rhinitis/sinusitis, 
alternatively, based on episodes of sinusitis under Diagnostic 
Code 6513.  Thus, the Veteran is not prejudiced by the Board's 
consideration of a disability rating pursuant to that Diagnostic 
Code.  See Bernard v. Brown, 3 Vet. App. 384 (1993).

For a 30 percent rating for sinusitis under Diagnostic Code 6513, 
there must be three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, or; more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The August 2009 examination report specifically noted 
that the Veteran had 3 non-incapacitating episodes per year, did 
not require antibiotics for 4-6 weeks for his sinus problems, and 
has not had an active infection for several years.  Furthermore, 
there is no medical evidence of record reflecting the severity of 
symptomatology contemplated by the 30 percent rating.  Thus, a 
rating in excess of 10 percent is not warranted for the Veteran's 
rhinitis/sinusitis under Diagnostic Code 6513.

Additionally, the Board has also considered awarding a separate 
disability rating pursuant to Diagnostic Code 6502 for deviated 
nasal septum.  

Separate, compensable ratings may be afforded for distinct 
disabilities resulting from the same injury as long as the 
symptomatology for one condition is not duplicative of or 
overlapping with the symptomatology of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGPREC 23-27 
(July 1, 1997; revised July 24, 1997).

While Diagnostic Code 6502 contemplates a deviated nasal septum 
and nostril obstruction, the rating criteria pursuant to 
Diagnostic Code 6513 are based on the frequency of incapacitating 
and non-incapacitating episodes of sinusitis and the symptoms 
associated with those episodes, such as headaches, crusting, 
purulent discharge, and pain.  Accordingly, the underlying 
symptomatology is not overlapping and the Veteran may be rated 
separately under each Diagnostic Code.  See Esteban, 6 Vet. App. 
259.  

Given the August 2009 VA contract examiner's findings, a separate 
10 percent rating is warranted under Diagnostic Code 6502 for 
deviated nasal septum.  The August 2009 VA contract examiner 
noted that the Veteran had a deviated septum with 45 percent 
obstruction of the right nostril and 55 percent obstruction of 
the left nostril.  For a 10 percent rating under Diagnostic Code 
6502, there must be 50 percent blockage in each nostril or 100 
percent blockage in one nostril.  Resolving all doubt in the 
Veteran's favor, a separate 10 percent rating for the Veteran's 
deviated nasal septum is warranted pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6502.  As 10 percent is the highest possible 
rating under Diagnostic Code 6502, a rating higher than 10 
percent is not warranted.   

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that no 
other diagnostic code provides a basis for a higher rating for 
rhinitis/sinusitis.  The disability also has not been shown to 
involve any factors that warrant evaluation under any other 
provision of VA's rating schedule.  

In reaching the above determinations, the Board also has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  While the Board has 
resolved reasonable doubt in the Veteran's favor in assigning a 
separate 10 percent rating from May 1, 2006, for deviated nasal 
septum, the Board also finds that the preponderance of the 
evidence is against assignment of any higher rating.


ORDER

A rating in excess of 10 percent for rhinitis/sinusitis is 
denied.

A separate 10 percent rating for deviated nasal septum, from May 
1, 2006, is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.


REMAND

The claims file reflects that in an October 2009 rating decision, 
the RO denied the Veteran's claim for service connection for 
sleep apnea.  In November 2009, the Veteran submitted a 
correspondence to the RO that clearly expressed his disagreement 
with the October 2009 rating decision.  However, the RO did not 
acknowledge this document as an NOD.  Thus, the RO has not yet 
issued an SOC with respect to that claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  Consequently, this matter must be remanded to the RO 
for the issuance of an SOC.  Id.  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed. See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, this matter is hereby REMANDED to RO, via the AMC, 
for the following action:

The RO must furnish to the Veteran and his 
representative an SOC with respect to the 
October 2009 denial of service connection 
for sleep apnea, along with a VA Form 9, 
and afford them the appropriate opportunity 
to submit a substantive appeal perfecting 
an appeal on that issue.

The Veteran and his representative are 
hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected-as regards the 
matter of service connection for sleep 
apnea, within 60 days of the issuance 
of the SOC.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).









This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


